Cole, Judge
(Abstract): These appeals for reappraisement of various items of merchandise concern the so-called British purchase tax, described in the law of the United Kingdom entitled, “Finance (No. 2) Act 1940 3 & 4 Geo. 6 Ch. 48.” *350The said tax was held not to be an item to be included in foreign value as defined' in section 402 (c) of the Tariff Act of 1930 as amended by the Customs Administrative Act of 1938 (19 U. S. C. 1940 ed. § 1402 (c)). United States v. Wm. S. Pitcairn Corp., 33 C. C. P. A. 183, C. A. D. 334.
The cited case has been incorporated herein by consent of the parties who-further agree on a set of facts, embodied in a written stipulation submitting the present cases, showing export value, section 402 (d) of the Tariff Act of 1930, to be the proper basis for appraisement of the instant merchandise, and that such statutory values are the appraised values of the articles in question, less additions made by the importers on entry because of advances in similar cases.